 Case 3:20-cv-00175-SPM Document 14 Filed 09/24/20 Page 1 of 8 Page ID #46




                    IN THE UNITED STATES DISTRICT COURT
                   FOR THE SOUTHERN DISTRICT OF ILLINOIS

 WILLIAM A. ROUSE, II,
 #M20873,

                      Plaintiff,
                                              Cause No. 3:20-cv-00175-GCS
 v.

 DR. PITTMAN,
 ROB JEFFRIES,
 ALYSSA WILLIAMS,
 STEVE MEEKS,
 JOHN/JANE DOE 1, IDOC Medical
 Director,
 JOHN/JANE DOE 2, Regional Medical
 Coordinator,
 DEE DEE BROOKHART,
 JOHN/JANE DOE 3, IDOC Assistant
 Warden of Programs,
 LAURIE CUNNINGHAM,
 JOHN/JANE DOE 4, Director of Nursing,
 WEXFORD HEALTH SERVICES, INC.,
 KEN DOVER,
 THOMAS LEHMAN,
 JOHN/JANE DOE 5, Wexford Regional
 Medical Director, and
 JOHN/JANE DOE 6, Wexford Institution
 Medical Director,

                      Defendants.

                          MEMORANDUM & ORDER

SISON, Magistrate Judge:

      Plaintiff William Rouse, an inmate of the Illinois Department of Corrections who

is currently incarcerated at Lawrence Correctional Center (“Lawrence”), brings this civil

action pursuant to 42 U.S.C. § 1983 for violations of his constitutional rights. He claims

that he received inadequate medical care after injuring his head during a pick-up

                                       Page 1 of 8
    Case 3:20-cv-00175-SPM Document 14 Filed 09/24/20 Page 2 of 8 Page ID #47




basketball game. He seeks monetary damages and declaratory relief.

        The Complaint is now before the Court for preliminary review pursuant to 28

U.S.C. § 1915A.1 Under Section 1915A, any portion of a complaint that is legally frivolous,

malicious, fails to state a claim upon which relief may be granted, or requests money

damages from a defendant who by law is immune from such relief must be dismissed.

See 28 U.S.C. § 1915A(b). At this juncture, the factual allegations of the pro se Complaint

are to be liberally construed. See Rodriguez v. Plymouth Ambulance Serv., 577 F.3d 816, 821

(7th Cir. 2009).

                                             THE COMPLAINT

        Rouse alleges that on Friday, March 29, 2019, while playing basketball at

Lawrence, he was injured when he “smacked heads with another inmate.” (Doc. 1, p. 3).

“The impact ‘knocked him out on his feet’ and opened up a laceration over his left eye.”

Id. He was taken to the health care unit, where a nurse determined that he needed stiches.

The nurse left the room to inform the doctor. After Dr. Pittman evaluated the injury, she

also determined that Rouse needed stiches but stated, “I’m not doing this today.” Dr.

Pittman directed the nurse to put a butterfly bandage on the wound and have Rouse come

back Monday. The nurse told Rouse that the butterfly bandages would not work well

because he was still sweating but applied the bandages. Rouse asked the nurse for extra

band aides to take back to the housing unit because the wound continued to bleed. The



1        The Court has jurisdiction to screen the Complaint in light of Rouse’s consent to the full jurisdiction
of a magistrate judge and the Illinois Department of Corrections’ and Wexford’s limited consent to the
exercise of magistrate judge jurisdiction as set forth in the Memorandum of Understanding between the
Illinois Department of Corrections, Wexford, and this Court.

                                                 Page 2 of 8
 Case 3:20-cv-00175-SPM Document 14 Filed 09/24/20 Page 3 of 8 Page ID #48




nurse provided him with extra band aides and acetaminophen. Id. The nurse instructed

Rouse to tell a correctional officer if the wound opened back up, if the bleeding did not

stop, or if he experienced migraines, vomiting, or dizziness. Id. at p. 4.

       Rouse returned to the housing unit, and about forty-five minutes later, he

informed a sergeant that his wound would not stop bleeding and that he needed to go to

the health care unit. (Doc. 1, p. 4). Rouse returned to the health care unit and was

evaluated by another nurse who stated that he needed stitches “right now.” Rouse was

taken to Richland Memorial Hospital. At the hospital, (1) he received a tetanus shot; (2)

vitals were checked; (3) the wound was irrigated and cleaned; (4) epinephrine was

administered to stop the bleeding; (5) concussion protocol was performed; and (6) he

received stiches, a compression wrap, and an ice pack. Id.

       Rouse returned to the housing unit at Lawrence without ice and was not issued an

ice permit. (Doc. 1, p. 5). The next day he woke up with a throbbing headache and mild

nausea. Throughout the morning the headache intensified and by the afternoon he was

having double-vision and feeling dizzy and nauseated. He informed the sergeant of his

symptoms and was taken to the health care unit. Rouse told the nurse that he was

experiencing concussion symptoms. In an effort to dissuade Rouse from being seen, the

nurse told Rouse that they could not do anything for him but that the doctor may place

him under observation until Monday. Rouse said “okay,” and he was taken to an exam

room. Id. After a quick examination, the nurse gave Rouse a blister pack of ibuprofen and

told him that the doctor scheduled him for a follow up appointment on Monday morning

and that he was to return to the housing unit. Id. at p. 6.

                                         Page 3 of 8
 Case 3:20-cv-00175-SPM Document 14 Filed 09/24/20 Page 4 of 8 Page ID #49




       On Monday morning, April 1, 2019, during his appointment with Dr. Pittman, she

told him “sorry for running out on you on Friday, I had to get my daughter to the airport.”

Rouse told Dr. Pittman that he had a throbbing headache and nausea, and he requested

additional pain medication because he was out of the ibuprofen and acetaminophen he

had previously been given. (Doc. 1, p. 6). Dr. Pittman ordered a CT scan and issued a

permit for ice. Rouse was not given any pain medication.

       From Wednesday until Saturday, Rouse continued to experience mild nausea and

headaches. He saw Dr. Pittman on April 8, 2019, to have his stiches removed. He told Dr.

Pittman he was still experiencing headaches and nausea and requested pain medication.

Dr. Pittman told Rouse she would follow up with the CT results. He continued to have

mild headaches and nausea until April 12, 2019. He was never called back to the health

care unit to go over the CT results with Dr. Pittman. (Doc. 1, p. 6).

                                       DISCUSSION

       Based on the allegations of the Complaint, the Court finds it convenient to

designate the following Counts:

       Count 1:      Eighth Amendment deliberate indifference claim against Dr.
                     Pittman for failing to treat Rouse’s head injury timely and
                     adequately.

       Count 2:      Eighth Amendment deliberate indifference claim against
                     Jeffries, Williams, Meeks, John/Jane Doe 1, John/Jane Doe 2,
                     Brookhart, John/Jane Doe 3, Cunningham, John/Jane Doe 4,
                     Wexford Health Services, Inc., Dover, Lehman, John/Jane
                     Doe 5, and John/Jane Doe 6 for policies and practices that
                     resulted in untimely and inadequate treatment of Rouse’s
                     head injury.

The parties and the Court will use this designation in all future pleadings and orders,

                                         Page 4 of 8
    Case 3:20-cv-00175-SPM Document 14 Filed 09/24/20 Page 5 of 8 Page ID #50




unless otherwise directed by a judicial officer of this Court. Any other claim that is

mentioned in the Complaint but not addressed in this Order should be considered

dismissed without prejudice as inadequately pled under the Twombly pleading

standard.2

        To prevail on a claim of deliberate indifference to a serious medical need, a

plaintiff must first show that his condition was “objectively, sufficiently serious” and that

the “prison officials acted with a sufficiently culpable state of mind.” Greeno v. Daley, 414

F.3d 645, 653 (7th Cir. 2005)(citations and quotation marks omitted). At this stage, Rouse

states a viable deliberate indifference claim against Dr. Pittman. He asserts that his injury

was sever enough that he required stiches and was taken to an outside hospital for

treatment. Furthermore, Dr. Pittman was aware of his injury and that he needed stiches,

yet decided to delay treatment for three days so that she could run a personal errand.

Therefore, Count 1 will proceed. See DaSilva v. Rymarkiewicz, No. 16-1231, 776 Fed. Appx.

350, 353 (7th Cir. July 18, 2019)(citing Wilson v. Adams, 901 F. 3d 816, 820 (7th Cir. 2018).

        Count 2, however, will be dismissed. Rouse alleges that Defendants Jeffries,

Williams, Meeks, John/Jane Doe 1, John/Jane Doe 2, Brookhart, John/Jane Doe 3,

Cunningham, John/Jane Doe 4, Wexford Health Services, Inc., Dover, Lehman,

John/Jane Doe 5, and John/Jane Doe 6 “are responsible for creating a culture that lacks

accountability, which enabled Dr. Pittman to violate [his] constitutional rights.” (Doc. 1,

p. 7). He further claims that these Defendants have policies and practices that include: (1)




2       See Bell Atlantic Corp. v. Twombly, 550 U.S. 544, 570 (2007).

                                                 Page 5 of 8
 Case 3:20-cv-00175-SPM Document 14 Filed 09/24/20 Page 6 of 8 Page ID #51




chronic understaffing; (2) inadequate record keeping practices; (3) inadequate follow up

and follow through; and (4) a complete absence of accountability. Id. Rouse states that

Defendants “have been aware of these deficiencies for at least 5 years and have failed to

correct [or] address them despite every one of their job descriptions involving language

such as, ‘monitors, oversight, and operational control.’” Id. These conclusory allegations

are insufficient to state a claim. See Brooks v. Ross, 578 F. 3d 574, 581 (7th Cir. 2009). Other

than identifying the individual professional position held by Defendants, Rouse has not

alleged any facts showing personal involvement on the part of each Defendant for the

making or implementation of these policies. He also has failed to explain how Dr.

Pittman’s provision of constitutionally inadequate medical care was a result of these

policies. See Calhoun v. Ramsey, 408 F.3d 375, 379 (7th Cir. 2005). Furthermore, Rouse

cannot hold these Defendants liable based on their supervisory roles. It is well established

that supervisory liability or respondeat superior liability is not applicable in Section 1983

claims. See Sanville v. McCaughtry, 266 F.3d 724, 740 (7th Cir. 2001). Section 1983 requires

proof of individual responsibility. See Shields v. Ill. Dep’t of Corr., 746 F.3d 782, 797 (7th

Cir. 2014). Accordingly, Count 2 will be dismissed.

                                        DISPOSITION

       IT IS HEREBY ORDERED that the Complaint survives screening pursuant to

Section 1915A. Count 1 shall proceed against Dr. Pittman. Count 2 is DISMISSED

without prejudice. Because there are no further claims against Defendants Jeffries,

Williams, Meeks, John/Jane Doe 1, John/Jane Doe 2, Brookhart, John/Jane Doe 3,

Cunningham, John/Jane Doe 4, Wexford Health Services, Inc., Dover, Lehman,

                                          Page 6 of 8
 Case 3:20-cv-00175-SPM Document 14 Filed 09/24/20 Page 7 of 8 Page ID #52




John/Jane Doe 5, and John/Jane Doe 6 they are DISMISSED without prejudice. The

Clerk of Court is DIRECTED to terminate them as parties in the Case

Management/Electronic Case Filing (“CM/ECF”) system.

       IT IS FURTHER ORDERED that the Clerk of Court shall prepare for Dr. Pittman

the following: (1) a Form 5 (Notice of a Lawsuit and Request to Waive Service of a

Summons), and (2) a Form 6 (Waiver of Service of Summons). The Clerk is DIRECTED

to mail these forms, a copy of the Complaint, and this Memorandum and Order to

Defendant’s place of employment as identified by Rouse. If Defendant fails to sign and

return the Waiver of Service of Summons (Form 6) to the Clerk within 30 days from the

date the forms were sent, the Clerk shall take appropriate steps to effect formal service

on that defendant, and the Court will require the defendant pay the full costs of formal

service, to the extent authorized by the Federal Rules of Civil Procedure.

       If Defendant cannot be found at the work address provided by Rouse, the

employer shall furnish the Clerk with the defendant’s current work address, or, if not

known, her last known address. This information shall be used only for sending the forms

as directed above or for formally effecting service. Any documentation of the address

shall be retained only by the Clerk. Address information shall not be maintained in the

court file or disclosed by the Clerk.

       Defendant is ORDERED to file an appropriate responsive pleading to the

Complaint in a timely manner and shall not waive filing a reply pursuant to 42 U.S.C. §

1997e(g). Pursuant to Administrative Order No. 244, Defendant Pittman only needs to

respond to the issues stated in this Merit Review Order.

                                        Page 7 of 8
 Case 3:20-cv-00175-SPM Document 14 Filed 09/24/20 Page 8 of 8 Page ID #53




       If judgment is rendered against Rouse, and the judgment includes the payment of

costs under Section 1915, he will be required to pay the full amount of the costs, even

though his application to proceed in forma pauperis was granted. See 28 U.S.C. §

1915(f)(2)(A).

       Finally, Rouse is ADVISED that he is under a continuing obligation to keep the

Clerk of Court and each opposing party informed of any change in his address; the Court

will not independently investigate his whereabouts. This shall be done in writing and not

later than 7 days after a transfer or other change in address occurs. Failure to comply with

this order will cause a delay in the transmission of court documents and may result in

dismissal of this action for want of prosecution. See FED. R. CIV. PROC. 41(b).

       IT IS SO ORDERED.                                        Digitally signed
                                                                by Judge Sison 2
       DATED: September 24, 2020.                               Date: 2020.09.24
                                                                08:45:13 -05'00'
                                                 _                    _________
                                                 GILBERT C. SISON
                                                 United States Magistrate Judge

                                   NOTICE TO PLAINTIFF

The Court will take the necessary steps to notify the appropriate defendants of your
lawsuit and serve them with a copy of your complaint. After service has been achieved,
the defendants will enter their appearance and file an Answer to the complaint. It will
likely take at least 60 days from the date of this Order to receive the defendants’ Answers,
but it is entirely possible that it will take 90 days or more. When all of the defendants
have filed Answers, the Court will enter a Scheduling Order containing important
information on deadlines, discovery, and procedures. Plaintiff is advised to wait until
counsel has appeared for the defendants before filing any motions, to give the defendants
notice and an opportunity to respond to those motions. Motions filed before defendants’
counsel has filed an appearance will generally be denied as premature. Plaintiff need not
submit any evidence to the Court at his time, unless otherwise directed by the Court.




                                        Page 8 of 8
